DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I, Belt Species I, and System Species II in the reply filed on October 21, 2021 is acknowledged.
Claims 26, 28, and 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 10,582,655 (‘655 hereafter) in view of Grimm et al. (US 2013/0269578. Grimm hereafter). ‘655 discloses a system for spraying fluids onto or near seeds dispensed from seed meters of a .
 However, Grimm teaches a system (Figs. 1-3) for (capable of) spraying a fluid (F) onto or near seeds (14) dispensed from a seed meter (12, 18 and 20) of a planter (10), the system comprising a sprayer assembly (24) including a nozzle (34) configured to spray a fluid on or near the seeds dispensed from the seed meter and a controller (22) communicatively coupled to the sprayer assembly. Grimm also teaches a pump (30) configured to supply the fluid to the nozzle (Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a pump configured to supply the fluid to the nozzle, as taught by Grimm, to ‘655’s system, in order to in order to pump/deliver the fluid out of the system (paragraph [0022] and Fig. 1). Furthermore, a skilled artisan would have had a reasonable expectation of success in using a pump taught by Grimm in the system of ‘655 because the selection of a known device based on its suitability for its intended purpose is sufficient since only the expected results would be attained. In this case, to pump/deliver the fluid out of the system via the nozzle.
Claims 21-25 and 27 correspond to the following U.S. Patent claims
Application Claims
U.S. Patent No. 10,582,655 
21
1
22
2
23
3
24
4
25
5
27
9


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the seed meter" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There are more than one seed meters (recited in line 2) in the claim. It is unclear which particular “seed meter" is referred by the limitation in line 6.
Claim 24 recites the limitation "the spray assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. (US 8,468,960. Garner hereafter) in view of Grimm et al. (US 2013/0269578. Grimm hereafter).
With respect to claim 21, Garner discloses a system (Figs. 1-11) for (capable of) dispensing seeds from a seed meter (26) of a planter (10), the system comprising:
a seed meter (26) configured to dispense seeds from a hopper (24); 
a seed tube (defined by 49, 51 and 53) extending from the seed meter toward a furrow; 
a rotationally-driven belt (64) positioned within the seed tube, the belt being configured to convey the seeds from the seed meter through the seed tube to the furrow (established by furrow openers 30).

However, Grimm teaches a system (Figs. 1-3) for (capable of) spraying a fluid (F) onto or near seeds (14) dispensed from a seed meter (12, 18 and 20) of a planter (10), the system comprising a nozzle (34) configured to spray a fluid on or near the seeds dispensed from the seed meter; a pump (30) configured to supply the fluid to the nozzle; and a controller (22) communicatively coupled to the pump (Fig. 1), wherein the controller determines a current speed of the seed dropping (equivalent to the speed of belt of Garner) from the seed tube and controls the pump based on the current speed of the seed dropping such that the nozzle sprays the fluid at least one of onto or near each of the seeds (paragraphs [0021]-[0023]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a nozzle configured to spray a fluid on or near the seeds dispensed from the seed meter with a controller to coordinate the speed of the seeds dropping and spraying, as taught by Grimm, to Garner’s system, in order to in order to enhance germination and early development of the plants (paragraphs [0002]-[0004]).
With respect to claim 22, Garner’s system modified by Grimm’s nozzle and controller, Grimm further teaches wherein the controller is further configured to 
With respect to claim 23, Garner’s system modified by Grimm’s nozzle and controller, Grimm further teaches wherein the controller is further configured to update the target pulse frequency (paragraphs [0009]-[0010], [0024]-[0025], [0029], [0031] and [0036]) based on changes in the current speed of the belt (of Garner).
With respect to claim 24, Garner’s system modified by Grimm’s nozzle and controller, Grimm further teaches wherein the controller is configured to control the sprayer assembly (pump) based on the current speed of the planter and the current speed of the belt (of Garner) such that the nozzle sprays the fluid at least one of onto or near each of the seeds (paragraphs [0009]-[0010], [0024]-[0025], [0029], [0031] and [0036]).
With respect to claim 25, Garner’s system modified by Grimm’s nozzle and controller, Grimm further teaches wherein the nozzle is configured to spray the fluid onto or near the seeds after the seeds have been dispensed into the furrow (Figs. 1-3).
 With respect to claim 27, Garner’s system modified by Grimm’s nozzle and controller, Grimm further teaches the system further comprising: a sensor (20) configured to detect a parameter indicative of the current speed of the belt (of Garner) relative to the seed tube (sensor 20 of Grimm is capable of detecting seeds, therefore, sensor 20 is capable of detecting seeds on the belt of Garner as well), wherein the controller determines the current speed of the belt based on measurement signals received from the sensor (paragraphs [0021], [0027] and [0035]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to show the art with respect to a seeds dispensing system: Hanson, Koning, Steffen, Lundie et al., Friend and Bergland et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 18, 2021